Title: To George Washington from Gouverneur Morris, 13 April 1790
From: Morris, Gouverneur
To: Washington, George


private 
Dear SirLondon 13 April 1790 
My Letter of the seventh will have communicated what passed with the Duke of Leeds respecting the Business you committed

to me. I take the Liberty to mention here that from his Countenance and Manner on the Perusal of your Letter, he seemed to derive from it that Sort of Pleasure which a Man feels at the Removal of Some thing which every now and then brings to his Mind disagreable Ideas. I do not exactly see from what Cause this Emotion was produced. By the Eagerness of his subsequent Expressions I conjectured that the critical Situation of Europe had excited some Disquietude respecting the Part which the United States might take in Case of a general War—What strengthened that Idea, and perhaps led me to form it was that in a Chamber to which I was introduced previous to the Audience there was a large Book of Maps open at that of Poland—But the Silence since observed leads to a Suspicion that his Satisfaction was derived from another Source. I am told that in a late Debate the Ministers committed themselves by throwing out in pretty clear Terms the Idea that some Sort of Treaty was on the Carpet with America; and if so, the opening now given must have releived them from the Fear of future Contradiction.
I trouble you my dear Sir with all this Conjecture because it is not impossible that Circumstances may turn up on your Side the Water with which it may be useful to compare minutely what passes here. I am always most sincerely yours

Gouvr Morris

